 530DECISIONS OF NATIONALLABORRELATIONS BOARDSmith Company of California,Inc.andPrinting Spe-cialties and Paper Products Union Local Ne. 362,InternationalPrinting Pressmen and Assistants'Union of North America,AFL-CIO. Cases20-CA-6744, 20-CA-6792, and 20-CA-7046December12, 1974SUPPLEMENTAL DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING ANDPENELLOOn August 27, 1971, Printing Specialties and PaperProducts Union Local No. 362, International PrintingPressmen and Assistants' Union of North America,AFL-CIO, herein called the Union, was certified bytheNationalLaborRelationsBoard in Case20-RC-9771 as therepresentativeof the productionand maintenance employees of Smith Company of Cali-fornia, Inc., herein called the Respondent, following anelection pursuant to a stipulation for certification uponconsent election and the subsequent overruling of ob-jections to the election by the Board.' The Respond-ents, however, refused to bargain with the Union be-cause it took the position that the said certification waserroneous,and on December6, 1972, theBoard issueditsDecision and. Order' herein finding,inter alia,thatthe Respondent thereby violated Section 8(a)(5) and (1)of the National Labor Relations Act, as amended.Thereafter on May 29, 1973, the Board filed a petitionwith the United States Court of Appeals for the NinthCircuit for enforcement of its Order. On February 14,1974, the court enforced the Board's Order insofar asit found other violations of the Act and, on motion bythe Board, remanded the proceeding to the Board forreconsideration of its finding that the refusal to bargainviolated Section 8(a)(5) of the Act, in light of the hold-ing ofN.L.R.B. v. Savair Manufacturing Co.,414 U.S.270 (1973).Accordingly, the Board, by order dated March 28,1974, reopened the record and directed that a furtherhearing be held before an Administrative Law Judgefor the purpose of taking evidence on the alleged waiverof initiation fees in view of the above-cited decision ofthe U.S. Supreme Court. On June 28, 1974, Adminis-trative Law Judge Allen Sinsheimer, Jr., issued theattached Supplemental Decision in this proceeding.Thereafter, the Respondent filed exceptions and a sup-porting brief, and the General Counsel filed a statementof his position in the form of a letter.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, asamended,the Na-'192 NLRB 1098 (Chairman Miller dissenting).2 200 NLRB 772 (Chairman Millerdissenting in relevant part).tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Supplemental Decision in light of the exceptionsand brief and the General Counsel's statement of posi-tion and has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge, as modi-fied below.Whilewe agreewith the Administrative Law Judgethat the record herein does not warrant setting asidethe election because the Union improperly conditionedthe waiver of initiation fees, we do not agree with hisrationale. Rather, we so find because we conclude thatany ambiguity which may have existed in some of thestatementsmade by Union Representative Dunmirewas clarified by other clearly proper information sup-plied by him to the employees.The facts as found by the Administrative Law Judgeare that Dunmire told employees that initiation feeswere "waived during a new organization" and that"anyone who would come in after the plant becameunion" would have to pay the $30 initiation fee.'These comments are, as the Administrative Law Judgeconcluded, ambiguous; "new organization" and whenthe "plant became union" could be interpreted as beingbefore the election or after it, and employees might wellnot know which interpretation was intended. But Dun-mire also told the employees that "any employee thatis coming in after signing the contract, is subject to aninitiation fee." Thus, when the whole situation is takeninto consideration and the statements concerning neworganization and the plant becoming union are notviewed in isolation, the union representative made clearthe position that initiation fees were waived not only forthose who joined before the election but also for thosewho joined after that but before a contract with theemployer was signed. Consequently, we conclude thattakenin context the Union's waiver was not improperunderSavair,4and that the Union's conduct did notinterfere with the election.We therefore find that thecertification issued August 27, 1971, was valid, and weshall affirm our findings and order in the prior decisionherein.'3 Based on the credited testimonyof UnionRepresentativeDunmire. Theonly othertestimony in the record concerning Dunmire's preelection state-ments was that of employee Brown, who saidthatDunmire told him thatif he joinedthe Unionand signedthe cardthere would be no initiation fee,but that Dunmire never told himwhen he wouldhave to join inorder toavoid paying that fee.WhileBrown'stestimonywas not credited,we notethat even if it were it does not suggest that Dunmire clearly conditioned thewaiver on joiningprior to the election.4WesternRefrigerator Co., Subsidiary of the Hobart ManufacturingCo., 213 NLRB No. 40 (1974).5Chairman Miller dissented from the finding of an 8(a)(5) violation in theoriginal decision herein because he was of the view that a hearing wasrequired on the objections to the election which are here under considera-tion.However,that procedural requirement having been satisfied,he agreeswith and joins in the present holding.215 NLRB No. 97 SMITH COMPANY OF CALIFORNIA, INC531ORDERIt is hereby ordered that the Order issued herein onDecember6, 1972,be, and it hereby is, affirmed in allrespects.MEMBER FANNING, concurring:Contrary to my colleagues,Iwould adopt the Ad-ministrative Law Judge'sDecision including his ra-tionale.At thehearing held on May22, 1974,the Respond-ent producedonewitness,Brown,who testified as tothe alleged waiver of initiation fees. The testimony ofBrown and Union Agent Dunmire,who solicitedBrown's signature,is fully set forth in the Administra-tive Law Judge'sDecision.After considering this tes-timony the Administrative Law Judge,crediting Dun-mire,found that"itappears likely that Dunmire'sstatements to Brown as testifiedto byDunmire, ratherthan as understood and remembered by Brown . . .thatDunmire told Brown`there would not be anyinitiation fee' and explained that `we do not charge anyinitiation fee for a new company."'In support of thisfinding the Administrative Law Judge pointed out thatOrganizer Hayes at a meeting on February24, 1971,after the election when membership applications werebeing signed,told unit employees that initiation feeswould not be required for persons working for theCompany at the time a contract was signed.The Ad-ministrative Law Judge concluded that there were noestablished facts to set aside the election on the basis ofimproper conditioning of waiver of initiation fees andthat"not a single employee credibly so testified." Inshort he discredited Brown,the only employee whotestified as the alleged improper waiver of initiationfees. Since no employee credibly testified that the al-leged waiver of initiation fees was improper underSa-vair,that,inmy opinion,resolves the issue.The Ad-ministrative Law Judge's further comment that "Atbest there is ambiguous testimony of the Union repre-sentative which does not establish an improper promiseof waiver initiation fees" is, in my opinion irrelevantdictasince no employee credibly testified that thewaiver of the initiation fee was conditioned on his sign-ing a card before the election.SUPPLEMENTAL DECISIONL,Ed. 2d 495 (1973)"; (2) an order of the Board dated March28, 1974, which stated "It is hereby ordered that the recordin this proceeding be, and it hereby is reopened and that afurther hearing be held before an Administrative Law Judge. .for the purpose of taking evidence on the alleged waiverof initiation fees of the Supreme Court's decision inN. L. R. B.v.SavairManufacturing Co,414 U.S 270 (1973) " TheBoard's order further provides for remand to the RegionalDirector for the purpose of arranging further hearing andthat, upon the conclusion of such further hearing, the Ad-ministrative Law Judge "shall prepare and serve upon theparties a Supplemental Decision containing findings of factupon the evidence received, conclusions of law and recom-mendations . "'Upon both the record taken pursuant to said remand (andupon consideration of and in the light of the entire record),including my observation of the witnesses, and after due con-siderationof the briefs of the General Counsel,' the Union-Charging Party and Employer-Respondent, I make the fol-lowing:FINDINGS OF FACT AND CONCLUSIONSITHE FACTS ADDUCED AT THE HEARING ON REMANDEmployer-Respondent produced one witness, employeeHubertBrown,'who testified that he had a conversation athis home with GaryDunmire, anorganizer for the Union,about 3 weeks before the election in the above matter whichwas held on February 17, 1971. Brown was asked on directexaminationwhat Dunmire had to say about the "topic of theunionauthorization cards and the initiation fees." He re-spondedA. Well, it was a benefit if I would loin, and if I signedthe card. And if I didn't sign the card, couldn't-Iwouldn't get in theunion, andthat I would get fiied ifIdidn't.Q.Was anything said concerning initiation fees?A. Theseinitiationfees, he-well, he said, if Ijoin theunion andsigned the card, there wouldbe no initiationfee. Just pay the regular dues.[Emphasis supplied.]Q. He said that there would be noinitiation fee-A. Yes.Q.-and you dust pay the regular dues'A Yes.On examination by the Charging Party, Brown testified.Q. And Mr. Dunmire, I take it, told you that if youwould loin the union, you would not have to pay anyinitiation fee?A Right.STATEMENT OF THE CASEALLEN SINSHEIMER, JR., Administrative Law Judge: OnMay 22, 1974, a reopened and further hearing was held beforeme pursuant to (1) an order on February 14, 1974, of theUnited States Court of Appeals for the Ninth Circuit remand-ing the case to the Board "To reconsider the 8(a)(5) chargesin view of theinterveningdecision ofN.L.R.B. v. Savair,38i In view of the findings made hereafter, I deem it unnecessary to recon-sider any matteis raised by the General Counsel on the record and in hisbrief (and opposed by Respondent) with respect to an alleged alternativetheory of violation of Sec 8(a)(5) which was previously considered anddisposed of in 200 NLRB 7722Whose brief did not take a position as to the Union's statements as towaiver of initiation fees but was limited to discussion of an alternative theoryreferred to in in1, supra3Charging Party produced two witnesses employee June O'Brien andUnionRespresentativeGary Dunmire 532DECISIONSOF NATIONALLABOR RELATIONS BOARDQ.Now, did Mr.Dunmiretell you, when you wouldhave to join the union?A. No.Q. Did Mr. Dunmire tell you when you would have topay dues?A.After they won the contract with the SmithCompany.[Emphasissupplied.]Q. Did he tell you what would happen if they didn'twin the contract with the Smith Company?A. That,if I didn'tvote forthe union,Iprobablywould be fired.A. Yes, if I didn't vote for the union.Q.Well, what did he tell you would happen if theunion did not get the contract with the Smith Company?THE WITNESS:I can't remember what he said about it.Brown further testified that he could not remember whetherDunmire told him the election would be by separate secretballot.He did remember voting in the election and that theelection was by secret ballot. Brown further testified that hewas told he would have to pay dues if the Union won acontract from the Company but would not have to pay anyinitiation fee.There is considerable testimony about Brown's signing acard.Brown first testified that he signed a card at a meetingat the Hyatt House which was after Union Organizer GaryDunmire came to his home and which the record establishedwas about February 24, after the election of February 17. Hewas shown anapplicationfor membershipand pledge to sup-port the union constitutionformon asheet of white paperwhich he admittedly signed at that meeting.Initially,hecould not recall signing any other paper,document, or au-thorizationcardprior thereto.Subsequently,upon being re-calledas a witness andshown a blank authorization card,herecalled also signing an authorization card at his home whenDunmire was there prior to the election.Dunmire testified at first that Brown did not sign an au-thorization card when he was at Brown's home or any timeand that the only authorization Brown signed was the mem-bership application at the Hyatt House meeting.Dunmirewas thenshown an affidavitconsistingof 31 pagesthat he hadexecuted before a Board agent which stated:I observed him sign the card at his home,I'm not surehe fully read the card, because I was talking to his wifeoff to the side,but he did study it for some time beforehe signed it.Thereupon,Dunmire testified in response to a question as toBrown's in fact,signing a card at his home:A. If I said it was the case then,and I swore to it, thenitmust have been the case.Q. And thatis your testimony now, isn't it?A. Yes, sir, it is.Dunmire also testified that other than the affidavit he had noindependent recollection of Brown's signing a card.It accord-ingly appears from the record and I find that Brown did signan authorization card at his home in Dunmire's presence.Concerning the matter of initiation fees,June O'Brien, anemployee of Respondent and union observer at the election,of those employees who signed cards.testified she had attended a meeting at the Hyatt House aboutFebruary 24. O'Brien also testified that at this meetingMickey Hayes, an organizer for the Union,spoke aboutinitiation fees as follows:"He said everybody who was work-ing for the Smith Companywhen or if they signed thecontract,would not have to pay initiation fees.[Emphasissupplied.]"O'Brien was asked if anyone from the Unionasked her to sign an authorization card and said that GeneVillalobos, the president of Local 362, asked her to sign. Shefurther testified:Q. And at the time yousigned anauthorization card,was there any discussion between you and Mr. Vil-lalobos or anyone else from the union concerning thepayment of any initiation fees?A. Just that we wouldn't have to pay initiation fees ifwe were working for the Smith Company when theunion contract was signed:Dunmire,who at the time of the election was an organizerfor the Western Conference of Specialties Union and at thetime of the hearing employed by District Council No. 1,Printing Specialties and Paper Products Union Local No.362, further testified that he called on Brown at this home ona Saturday'before the election,asked him to support theUnion and to sign an authorization card.Dunmire testifiedthat he told Brown that "there would not be any initiationfee," and additionally:Q. (By Mr.Roger)Did you tell him anything else?A. Then I went on to explain what the policy of ourunion is,it is the policy of our union that we do notcharge any initiation fee for a new company.Dunmire further testified:Q. At any time did you tellMr. Brown, if he did notsign acard he would lose his job?A. No.Q. At any time did you tellMr. Brown,unless hesigned a card he would have to pay an initiation fee?A. No.Q. At any time did you tell Mr. Brown, only thosepeople who signed the card would not have to pay anyinitiation fee?A. No.On furtherexamination, Dunmiretestified:'Q. (By Mr.Roger)Did you say that the people youwere asking to sign authorizationcards, did you tellthem thatthe initiation fee waswaived during a neworganization,and anyonewho wouldcomein after theplant becameunion,would have to pay $30 initiationfee? [Emphasissupplied.]A. I thoughtthe initiation fee was$50, but-yes.Q. You told them that, except forthe amount?A. Yes.Q. And did youalso say thatin your affidavit on June10, 1971,along page-on page 12?A. Yes.Dunmire in an affidavit in evidence stated he solicited all but about three SMITH COMPANY OF CALIFORNIA, INC533Q (By Judge Sinsheimer) In your affidavit you stated,I told them that the initiation fee was $30,but was waivedduring a new organization.A. Yes, sir.Q. And you stated further, I told themafter the plantbecame union, they anyone coming in later would have topay $30 00 initiation fee [Emphasis supplied]A. Yes.Q. Now, is that the statement that you made to theemployees that you talked to before the election?A. Well, it does go a little deeper than thatQ. Just, exactly how did you make the statement?What did you say to the employees, including MrBrown?A. Number one, a union does not charge any initiationfee during new organizations.After a plant is organized,and the union wins the election-THE WITNESS:I told them that any employee that iscoming in after signing the contract, is subject to an initia-tion fee[Emphasis supplied.]Q. (By Jedge Sinsheimer) You said, those coming aftersigning the contract?A. Yes.Q. And in your statement you said, I told them afterthe plant became unionA.Well,making that statement.When the plantbecomes union, we have a contract that is perhaps whatI meant.Q.When the plant becomes union and you have acontract, is that what you mean?A. That is precisely what I meant, yesQ. And that is what you meant by saying, I told themafter the plant becomes union--or did you tell them,after the plant becomes union How did you put it?A. I told them after it becomes union, and we have acontract, anyone who would come in after that, then hewould have to pay an initiation fee[Emphasissupplied.]Dunmire also testified that he heard Hayes speak at the HyattHouse meeting on February 24 and:A He stated that the policy of the union has been thatthere is no initiation fee to any employees working at thecompany, regardless of their feeling about the unionQ. Did he say anything else about the initiation fee?THE WITNESS: No.Dunmire was asked how many organizational compaignshe'd been involved in, responded at least 40 or 50, and wasasked whether during any of these campaigns.Q. Has there ever been an occasion where the unionhas not waived any initiation fees for anybody?A. No, that has always been the caseQ. To your knowledge is that the policy of the union?A. Yes, it is.Dunmire was asked whether he ever told people there wouldbe a time limit as to when initiation fees would no longer bewaived. He answered "yes," and then the following:Q.What have you told them as to when that cut-offdate is?A Oh, allemployees present prior to the signing of thecontract would not pay any initiation fee and anyoneafter that would be subject to initiation fee.Dunmire was again referred to the following part of the af-fidavit he executed.It says here, I told themafterthe plant became union,then anyon coming in later wouldhave to pay the $30.00initiation fee. [Emphasis supplied.]A. That'swhat it says.Q. . .Now,you didn't tell Anderson[a Boardagent] that you added after you got a contract,didn'tyou?A It doesn't say that in there.Dunmire was then asked-Q. Will you tell the hearing officer then why it is thatyou didn't tell Anderson what you really told the em-ployees when you talked to him in June 1971, when youcorrected other places in the affidavit?A.When I talked to Mr. Anderson, after it becameunion, I was talking about after the contract and whenitwas signedQ. But you didn't say that in here, didn't you?A No, I agree, it doesn't say that in there. It is a longaffidavit, and there were several errors, which were thencorrected. Some were in his wasting and some were myown explanations.IIFINDINGS AND CONCLUSIONSIt is evident that the recollections of witnesses Brown andDunmire as to events 3 years earlier were not clear in certaininstances. Brown at first could not recall whether he signedan authorization card as such before the election, and it wasnot until he was recalled and shown a card that he remem-bered signing one at his home before the election. Dunmirewas sure at first that Brown had not signed the card, and itwas, only after being shown his affidavit that he admitted,based thereon, that Brown had signed a cardThere also appears to be another variance between Dun-mire's affidavit and testimonyDunmire testified that theunion fees were waiveduntil after the Union obtained acontract,although (in the affidavit) and in one instance abovehe answered "yes" in response to a question, did he say thatthe initiation fee was waived during a new organization andthatanyone who came in after the plant became unionwould,have to pay a $30 initiation fee.The affidavit states- "I told them that the initiation fee was$30, but was waived during a new organization I told themafter the plant became union, they anyone coming in laterwould have to pay $30 initiation fees ." [Emphasissupplied.] The affidavit is 31 pages and, as set forth, Dunmiretestified there were some errors therein Dunmire also testi-fied that hewas referring toand meant "after a contract." Ialso not Dunmire's testimony that the practice of the Unionwas that initiation fees were to be waived until after a contractwas obtained, his testimony that another organizer, Hayes, at 534DECISIONS OFNATIONALLABOR RELATIONS BOARDthe February 24 meeting said initiation fees were not requiredfor persons working at the Company and O'Brien's testimonythat Hayes said everyone who was working for Respondentwhen or if it signed a contract would not have to pay initia-tion fees which Villalobos also told her earlier.There may well have been a not uncommon problem ofcommunication between Dunmire and Brown accentuated bythe passage of time. On the other hand, testimony as to whatwas said by Organizer Hayes at the meeting of February 24(afterthe election whenmembershipapplications were beingsigned), is uncontradicted and clear that initiation fees wouldnot be required for persons working for the Company as ofthe time of a contract. Further, Dunmire was an experiencedorganizer who knew what the Union would require and whenas to initiation fees. In the light of all the foregoing, it appearslikely that Dunmire's statementsto Brownas to when initia-tion fees would be waived were more nearly as testified to byDunmire, rather than as understood and remembered byBrown,suprathat Dunmire told Brown "there would not beany initiation fee" and explained that "we do not charge anyinitiation fee for a new company."5But even if the statement by Dunmire to Brown was theinitiation fees were waived"during a new organization" and"after the plant became union anyone coming in later wouldhave to pay initiation fees" (which Brown didnottestify wassaid), such is subject to interpretation as to both what "they"refers to and as to what "becomes union" refers to. Further,no one else testified that such a statement was made to himor her.6The posture of the record then is: (1) It is clear that afterthe election employees were told that initiation fees would notbe required until after the Union obtained a contract; (2) thatDunmire testified that he told them anyone coming in aftersigning a contract would be subject to an initiation fee; (3)that Dunmire also testified he told people when asking to signcards that the initiation fee was waived during a new organi-zation and anyone who would come in after the plant becameunion would have to pay initiation fee and that he also saidthat in his affidavit. Dunmire added that he "told them afterit becomes union and we have a contract, anyone who camein after that would have to pay an initiation fee"; (4) thatDunmire said as to the words "became union" in the affidavithe meant after it got a contract; (5) no employee witness,'5 I note that Brown,supra,also testified that Dunmire said if he joinedthe Union, there would be no initiation fee but that Dunmiredid not saywhen he had to join the Union.6 The vote in the election of February 17, 1971, was 18 for the Union and4 against. As set forth,supra,Dunmire solicited all but about three of thoseemployees who signed cards.7Only two testified.including Brown, testified as to. any reference to initiation feesbeing waived until the plant became union; (6) Dunmire testi-fied he told Brown "there would not be any initiation fee" andexplained that "we do not charge any initiation fee for a newcompany"; (7) Brown testified,supra,thatDunmire toldBrown if he didn't sign the card he wouldn't get in the Unionand would be fired which Dunmire (whom I credit) denied;(8) Brown further testified Dunmire saidif he joined theUnionand signed the card, there would be no initiation fee;(9) Brown also testified Dunmiredid nottell himwhenhewould have to join the Union.The foregoing, whatever questions it raises or may leaveunanswered, does not in my judgment. establish facts suffi-cient to warrant setting aside the election on the basis ofimproper conditioning of waiver of union initiation fees. Nota single employee credibly so testified. At best, there is am-biguous testimony of the union representative which does notestablish an improper promise of waiver of initiation fees.InN.L.R.B. v. Savair, suprathe Supreme Court held thatwaiving initiation fees for employees who signedrecognitionslipsbefore an election and requiring initiation fees of thosewho had not improperly conditioned the waiver upon supportof the Union during the election.Such conditioning of thewaiver of initiation fees on support of the Union in the elec-tion herein has not been established and I accordingly find noimproper conditioning of waiver of union initiation fees.'I accordingly conclude and find that the election held Feb-ruary 17, 1971, was not improperly affected by any state-ments attributable to the Union respecting initiation feesmade prior thereto. I further conclude and find that thecertification issued August 27, 1971, pursuant to said electionremains avalid certification.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclu-sions of law, and upon the entire record in the case, andpursuant to the Board's Order reopening record and remand-ing proceeding,I hereby recommend that the Board reaffirmits findings,conclusions,and Decision with respect to Re-spondent's violation of Section 8(a)(5) previously found anditsOrder pursuant thereto previously adopted in the abovematter on December6, 1971.8 SeeIrwindaleDivision,Lau Industries,a Divisionof Phillips Industries,Inc.,210 NLRB 182 (1974),and see andcf.Endless Mold, Inc.,210 NLRB159 (1974). In view of my findings,supraIdo not consider that the caseofCampus Plastics Inc.(Decision by Region 20), cited by Employer-Respondent, is applicable.